GRIFFIN, J.
J.—This is a motion to dismiss the appeal. Notice of appeal from the judgment in the above-entitled matter was filed by Charles W. Hooper, intervener, on June 24, 1939, with the clerk of Imperial County.  From the eer*603tificate of the clerk it appears that since filing of the notice of appeal no proceeding was ever instituted for the preparation of a bill of exceptions or a transcript under section 953a of the Code of Civil Procedure, and that the time to institute the same has expired. Service of the notice of motion to dismiss was duly made.
Under the authority of Robinson v. Pismo Oil Dome Co., 31 Cal. App. (2d) 716 [88 Pac. (2d) 725], the appeal is dismissed.
Marks, Acting P. J., concurred.